ATTACHMENT TO PTO-90C
PAPER NO. 20220504

The claim amendment filed on 04/25/2022 has NOT been entered (see paragraph 2 below).   Newly submitted claims 22-32, which are all new claims, are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 

The sole independent claim, claim 11, of the originally filed claims is directed to an embodiment wherein the audio command interface decides which is the appropriate operating system or application to execute at least one process in response to the command; wherein the at least one operating system or the at least one application is not required to be configured for interaction with the mobile device, as follows (with emphasis added):


    PNG
    media_image1.png
    253
    800
    media_image1.png
    Greyscale


	The sole independent claim of the newly filed claims, claim 22, is now directed to an embodiment with specifics of voice decoding, including:

    PNG
    media_image2.png
    387
    1303
    media_image2.png
    Greyscale

	As well as deciding an appropriate application to execute in relation to data from two or more sources, as follows (with emphasis added):


    PNG
    media_image3.png
    203
    1343
    media_image3.png
    Greyscale

. 

	The inventions of original claim 11, and new claim 22 are related as subcombinations disclosed as usable together, and present a search burden:

	Invention I, claim 11:   Searched in H04L67/125 (previously searched). 
Invention II, claim 21:   Searched in H04M3/4936 (not previously searched). 

Furthermore, the entire search strategy for claim 11, involving a search for “wherein the at least one operating system or the at least one application is not required to be configured for interaction with the mobile device”, is not pertinent to the claim 21, which now requires elements from a different embodiment, including:
“wherein for the voice information the decoding comprises determining one or more equivalent words for one or more spoken words included in the voice information, determining whether the voice information is in a proper sequence to be received as a command and has occurred at a point in time to be interpreted as a command, and determining whether at least one of the one or more equivalent words corresponds to a command.”

	The claim element immediately above from newly added claim 22 requires an entirely different search and examination strategy from the originally filed claims, representing a search burden commensurate with searching and examining a new application from the beginning. 

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 22-32 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

The amendment filed on 04/25/2022 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered.   The claims presented in the claim amendment filed on 01/12/2022 remain in effect as the currently pending claim set.

Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665